Title: To Thomas Jefferson from Alire Raffeneau-Delile, 10 May 1807
From: Raffeneau-Delile, Alire
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            Newyork le 10 may 1807.
                        
                        Je prends la liberté de vous adresser un exemplaire de la dissertation que j’ai ecrite pour etre admis ici au
                            Dégré de Docteur en medecine, et qui a obtenu l’approbation de la Faculté: Je suis loin de considerer que ce faible essay
                            me donne aucun droit particulier a votre attention: Je serai flatté que vous regardiez cet envoi comme une marque de mon
                            respect.
                        Je joins ici pareillement un morceau détaché, ecrit au retour de l’Armée française d’Egypte, sur quelques
                            plantes anciennes de ce pays; ce qui me donne l’occasion de mettre sous vos yeux la maniere dont je compte traiter, à
                            Paris où je dois retourner, cette branche d’histoire naturelle dans l’ouvrage de la Commission des arts d’Egypte qui sera,
                            suivant les ordres de S. M. l’Empereur et Roi, complété pour l’année 1809. 
                  J’ai l’honneur d’être avec un respect bien
                            sincére Votre tres humble et très Obéissant Serviteur
                        
                            Alire R. Delile M:D.
                            membre de
                            l’institut d’Egypte—ancien-éléve de
                            l’Ecole de Santé de paris—et vice consul
                            à Wilmington N.C.
                            at Dr. Hosack’s N.y.
                        
                    